Opinion by
Mobbison, J.,
This was an action of assumpsit brought for the recovery of the price and value of goods alleged to have been sold and delivered by the plaintiff to the defendant from February 15, 1896, to December 6,1898.
The plaintiff’s declaration, with the itemized copy of account annexed thereto, is a substantial compliance with the act of May 25,1887, and the rules of practice, and is therefore sufficient.
A careful reading of the testimony, rulings of the court during the trial, the charge of the court, and the specifications of error, and argument of the learned counsel for the appellant, does not satisfy us that the defendant has any just ground of complaint.
The case was well tried and all of the disputed questions of fact were fairly submitted to the jury, and there is ample evidence to support the verdict.
It is true that the evidence was conflicting but the credibility of the witness was for the jury, and they evidently found that the goods sold by the plaintiff and delivered to the wife and minor children of the defendant were sold and delivered on the credit of the defendant, and that the articles were such as were necessary and proper for a family like that of the defendant. We think it was a fair inference for the jury to draw from the evidence that the goods were taken to the farm of the defendant, the home of himself and his wife and children, and there used.
*146The jury could, also fairly infer that the defendant must have known of the plaintiff’s account for the goods in question, which account was for a period of nearly three years.
The assignments of error are all overruled.
Judgment affirmed.